         

Exhibit 10.1
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
     This FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”),
dated as of January 23, 2010, is made between LINDSAY CORPORATION, a Delaware
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Bank”).
     WHEREAS, Borrower and Bank have entered into that Revolving Credit
Agreement dated as of January 24, 2008 (the “Original Credit Agreement”). The
Original Credit Agreement, as the same may be amended from time to time, is
sometimes referred to herein as the “Credit Agreement.” Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement. Borrower and Bank desire to amend the Credit Agreement
as provided herein.
     NOW, THEREFORE, Borrower and Bank agree as follows:
     SECTION 1. Amendments.
     (A) Section 1.01 (Definitions). The following definitions set forth in
Section 1.01 of the Credit Agreement, as previously amended, are hereby amended
and restated in their entirety as follows:
     “Daily LIBOR Rate” means for any day, the rate of interest equal to the
LIBOR Rate then in effect for delivery for a one (1) month period.
     “Letter of Credit Margin” shall mean One Percent (1.00%).
     “LIBOR Rate” means the rate per annum determined pursuant to the following
formula:

         
LIBOR Rate =
  Base LIBOR
 
100% — LIBOR Reserve Percentage    

     where:
     “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by Bank for the purpose of calculating effective rates of interest for
loans making reference to the LIBOR Rate, as the Inter-Bank Market Offered Rate
in effect from time to time for delivery of funds for one (1) month in amounts
approximately equal to the principal amount of such loans. Borrower understands
and agrees that Bank may base its quotation of the Inter-Bank Market Offered
Rate upon such offers or other market indicators of the Inter-Bank Market as
Bank in its discretion deems appropriate including, but not limited to, the rate
offered for U.S. dollar deposits on the London Inter-Bank Market.
     “LIBOR Reserve Percentage” means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the term of the Note.
     “LIBOR Rate Margin” shall mean One and Two-Tenths Percent (1.20%) plus the
Increase in LIBOR Spread. From the date of this Amendment through the end of the
current fiscal quarter (the “Initial Adjustment Date”), the “Increase in LIBOR
Spread” shall be 0.00%; on the Initial Adjustment Date, and on the last day of
each fiscal quarter thereafter, the Increase in LIBOR Spread shall be adjusted
quarterly based on the Consolidated Funded Debt to EBITDA of the Borrower, as of
the then-most-recently completed fiscal quarter for which financial statements
are to be delivered pursuant to Section 5.01(C) hereof, in accordance with the
following grid:

 



--------------------------------------------------------------------------------



 



      Consolidated Funded   Increase in Debt to EBITDA*   LIBOR Spread ≤ 0.99x  
0.00% 1.00x ≤ 1.74x   0.40% 1.75x ≤ 1.99x   0.70% 2.00x ≤ 2.24x   0.95% ≥ 2.25x
  1.20%

 

*   Calculated on a four-quarter rolling basis as provided in
Section 5.01(I)(iii).

     “Termination Date” shall mean January 23, 2012.
     “Unused Commitment Fee” shall mean an amount equal to one-quarter of one
percent (0.25%) per annum of the difference between the then-effective Maximum
Amount and the average daily balance of Outstanding Credit during the preceding
calendar quarter.
     (B) Section 5.01 (Certain Affirmative Covenants). Sections 5.01(I) (Funded
Debt to EBITDA), (J) (Fixed Charge Coverage Ratio) and (K) (Current Ratio) of
the Credit Agreement are deleted and replaced with the following new
Section 5.01(I):
     (I) Financial Condition. Maintain its financial condition as follows, for
Borrower on a consolidated basis with its consolidated subsidiaries, using
generally accepted accounting principles consistently applied and used
consistently with prior practices (except to the extent specified as follows or
modified by the definitions herein):
     (i) Current Ratio not less than 1.50 to 1.0 as of each fiscal quarter end,
with “Current Ratio” defined as total current assets divided by total current
liabilities.
     (ii) Tangible Net Worth not less than $115,000,000.00 (the “TNW
Requirement”) as of each fiscal quarter end, beginning with the quarter ended
February 28, 2010; the TNW Requirement shall be increased at the end of each
fiscal quarter, beginning with the quarter ended May 30, 2010, by an amount
equal to 25% of net income after taxes for such fiscal quarter (but shall not be
reduced as a result of any losses incurred during any such fiscal quarter); with
“Tangible Net Worth” defined as the aggregate of consolidated total
stockholders’ equity plus subordinated debt less any intangible assets.
     (iii) Consolidated Funded Debt to EBITDA not greater than 2.5 to 1.0 as of
each fiscal quarter end, with “Funded Debt” defined as the sum of all
obligations for borrowed money (including subordinated debt) plus that portion
of all capital lease obligations reported on the balance sheet of Borrower and
its consolidated subsidiaries, as a liability as of such quarter end, and with
“EBITDA” defined, for the four fiscal quarters ending as of such quarter end, as
net profit before tax plus interest expense, depreciation expense and
amortization expense for the Borrower and its consolidated subsidiaries;
provided however that, in the event that an acquisition or disposition permitted
by this Agreement shall have been consummated during such four fiscal quarter
period, in computing EBITDA, net profit (and all other amounts specified in this
definition of EBITDA ) shall be computed on a pro forma basis giving effect to
such acquisition or disposition, as the case may be, as of the first day of such
period.
     (iv) Consolidated Fixed Charge Coverage Ratio not less than 2.25 to 1.0 as
of each fiscal quarter end, with “Fixed Charge Coverage Ratio” defined as the
quotient obtained by dividing (x) for the four fiscal quarters ending as of such
quarter end, the aggregate of net profit of the Borrower and its consolidated
subsidiaries after taxes plus depreciation expense, amortization expense, cash
capital equity contributions and increases in subordinated debt minus dividends,
distributions and decreases in subordinated debt, divided by (y) the aggregate
of the current portion of long term debt (excluding balloon payments) and
capitalized lease payments for the Borrower and its consolidated subsidiaries as
of such quarter end.

 



--------------------------------------------------------------------------------



 



     SECTION 2. Effectiveness. This Amendment shall become effective when and
only when the Bank shall have received all of the following, in each case in
form and substance acceptable to the Bank: (a) counterparts of this Amendment
duly executed by Borrower; and (b) such other documents or actions as the Bank
may reasonably request.
     SECTION 3. Representations and Warranties of Borrower. Borrower represents
and warrants as follows:
     (a) Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation shown above.
     (b) The execution, delivery and performance by Borrower of this Amendment,
the Credit Agreement, and the other Loan Documents, as amended hereby, are
within Borrower’s powers, have been duly authorized by all necessary action on
the part of Borrower and its shareholders and/or directors, as applicable, and
do not: (i) contravene Borrower’s articles of incorporation or bylaws, or
(ii) contravene any law or any contractual restriction binding on or affecting
Borrower or its consolidated subsidiaries, or (iii) result in, or require, the
creation of any lien, security interest or other charge or encumbrance upon or
with respect to any of the properties of the Borrower or any of its consolidated
subsidiaries (other than liens, security interests, charges or encumbrances in
favor of the Bank under the Credit Agreement and other Loan Documents).
     (c) No authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by Borrower of this Amendment or the
Original Credit Agreement, as amended hereby, or other Loan Documents.
     (d) This Amendment and the Original Credit Agreement, as amended hereby,
and the other Loan Documents, constitute, legal, valid and binding obligations
of Borrower enforceable against Borrower in accordance with their respective
terms.
     (e) There is no pending or threatened action or proceeding affecting
Borrower before any court, governmental agency or arbitrator, which may
materially adversely affect the financial condition or operations of Borrower or
its ability to perform its obligations under the Original Credit Agreement, as
amended hereby, and the other Loan Documents.
     (f) Except to the extent otherwise provided in the Borrower’s Form 10-K for
the period ended August 31, 2009, and Form 10-Q for the period ended November
30, 2009 (the “Most Recent Filing”), Borrower restates and affirms each and all
of the representations of Borrower set forth in Article IV of the Original
Credit Agreement. The information in the Most Recent Filing is, as of its date
and as of the date of this Agreement, true and correct in all material respects
and does not omit to state a material fact necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading.
     (g) No event of default as described in Section 6.01 of the Original Credit
Agreement has occurred and is continuing (without regard to notice or any
applicable grace period, if any).
     SECTION 4. Reference to and Effect on the Credit Agreement. Upon the
effectiveness of this Amendment pursuant to Section 2 hereof, each reference in
the Original Credit Agreement to “this Agreement”, “hereunder” “hereof”,
“herein” or words of like import shall mean and be a reference to the Credit
Agreement, as amended hereby. Except as specifically amended above, the Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of Bank under the Credit Agreement, nor constitute a waiver of
any provision of the Credit Agreement.
     SECTION 5. Execution in Counterparts. This Agreement may be executed in
several counterparts, and all counterparts so executed shall constitute one
agreement, binding on all of the parties hereto, notwithstanding that all the
parties are not signatory to the original or the same counterpart.

 



--------------------------------------------------------------------------------



 



     SECTION 6. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of Nebraska (without giving
effect to conflicts of law principles).
     SECTION 7. Final Agreement. This Amendment and the Credit Agreement and
other Loan Documents represents the final agreement between Bank and Borrower as
to the subject matter thereof and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.
     A CREDIT AGREEMENT MUST BE IN WRITING TO BE ENFORCEABLE UNDER NEBRASKA LAW.
TO PROTECT THE PARTIES FROM ANY MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY
CONTRACT, PROMISE, UNDERTAKING OR OFFER TO FOREBEAR REPAYMENT OF MONEY OR TO
MAKE ANY OTHER FINANCIAL ACCOMMODATION IN CONNECTION WITH THIS LOAN OF MONEY OR
GRANT OR EXTENSION OF CREDIT, OR ANY AMENDMENT OF, CANCELLATION OF, WAIVER OF,
OR SUBSTITUTION FOR ANY OR ALL OF THE TERMS OR PROVISIONS OF ANY INSTRUMENT OR
DOCUMENT EXECUTED IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF
CREDIT, MUST BE IN WRITING TO BE EFFECTIVE.
     IN WITNESS WHEREOF, the parties have signed this Amendment as of the date
and year first above written.

            WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:   /s/ Michael H. Wheeler         Michael H. Wheeler, Vice President   
            LINDSAY CORPORATION
      By:   /s/ David B. Downing         Name:   David B. Downing       
Title:   Chief Financial Officer     

 